Memorandum: Plaintiff’s cause (or causes) of action being predicated on fraud, regardless of the varied and inconsistent relief demanded, the record must indicate that the plaintiffs have sustained the burden of proving that charge of fraud. This the record here fails to do, as the evidence does not demonstrate that the plaintiffs have established the alleged fraud by a fair preponderance of the evidence. The evidence clearly and unequivocally indicates that defendant Joseph Mitar was not involved in the transaction in any way whatsoever and does not point to any fraudulent acts upon the part of Anna. Mitar. All concur. (Appeal from a judgment for plaintiffs in an action for specific performance.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.